Judgment of the Court.

The Chief Judge
delivered the opinion of the,, Court.
On the first point, the Court consider, that the juror being legally qualified when put into the box, his subsequent disqualification by divesting himself of his freehold, and thus' not being a freeholder when ■drawn, summoned and sworn, should have been taken advantage of in challenge, and cannot prevail after verdict.
But upon the second point, the premature disclosure of the verdict by some of the jurors was a gross violation of their oath, which' is the principal security *259the parties have for the rectitude of their conduct, and ought ever to operate as a prevalent cause for setting aside a verdict given under such circumstances.
Daniel Buck said. Jacob Smithy for plaintiff.
Nathaniel Chipman, for defendant.
Therefore a new trial is granted.